UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 28, 2012 GREEN BALLAST, INC. (Exact name of registrant as specified in its charter) Delaware 000-54568 45-1629984 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2620 Thousand Oaks Blvd., Suite 4000, Memphis, Tennessee (Address of principal executive offices) (Zip Code) (901) 260-4400 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Amendments to Material Agreements On March 31, 2012, Green Ballast, Inc. (the “Company”) entered into a fifth amendment (the “APA Amendment”) to the Asset Purchase Agreement dated April 15, 2011 with Gemini Master Fund, Ltd. (“Gemini”). The APA Amendment extended the date to May 1, 2012 by which the Company’s common stock must be traded or quoted on a trading market. The APA Amendment is hereby filed as Exhibit 10.1. In connection with the Asset Purchase Agreement, the Company issued warrants to Gemini to purchase up to 5,000,000 shares of common stock.The warrants contain provisions that require the holder to exercise the warrants under certain conditions. If the warrants are not so exercised, then a portion of the warrants become unexercisable. On March 28, 2012, the Company entered into an amendment to the warrants (the “Warrants Amendment”) to suspend the required exercise provisions of the warrants as long as the Lock-Up and Resale Restriction Agreement with Gemini, described below, is in effect.The Warrants Amendment is hereby filed as Exhibit 4.3. On March 31, 2012,the Company entered into a fifth amendment (the “Gemini Note Amendment”) to its 8% Senior Secured Convertible Note issued on April 15, 2011 to Gemini. The Gemini Note Amendment extended the date to May 1, 2012 by which the Company would be considered in default for failure to cause shares of its common stock to be traded or quoted on a trading market. The Gemini Note Amendment is hereby filed as Exhibit 4.1. On March 31, 2012, the Company entered into a fifth amendment (the “GBL Note Amendment”) to its 8% Senior Secured issued on April 15, 2011 to Green Ballast LLC (“GBL”). The GBL Note Amendment extended the date o May 1, 2012 by which the Company would be considered in default for failure to cause shares of its common stock to be traded or quoted on a trading market. The GBL Note Amendment is hereby filed as Exhibit 4.2. GBL holds 32,500,000 shares of common stock of the Company. IRC - Interstate Realty Corporation (“IRC”) is the managing member of GBL.IRC is the beneficial owner of the shares of common stock held by GBL by virtue of its voting and investment power over the shares. The Company’s Chief Executive Officer, J. Kevin Adams is the chairman and chief executive officer of IRC. Lock-Up Agreements In order to comply with the requirements of the Financial Industry Regulatory Authority (“FINRA”) to allow member broker-dealers to make a market in the Company’s common stock and to facilitate the creation of an orderly trading market in the common stock, on March 28, 2012, the Company entered into Lock-Up and Resale Restriction Agreements (“Lock-Up Agreements”) with Gemini, GB Solutions LLC, J. Kevin Adams, Daniel Brown and William Bethell. Messrs. Adams, Brown and Bethell are executive officers of the Company. The Lock-Up Agreements limit the owner’s ability to sell its registered shares of common stock of the Company. In each of the Lock-Up Agreements, the owner agreed that for a period of 270 days, he would not sell, during any three-month period, an amount greater than (i) 1% of the outstanding shares of the Company, or (ii) the 4-week average trading volume of the Company’s shares. The Lock-Up Agreements are hereby filed as Exhibits 10.2 to 10.6. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit No.
